Pee CueiaM.
The case presents a controversy over a question of procedure, but when we go to the heart of the matter, it would seem to be controlled by the second proposition laid down in Waters v. Garris, 188 N. C., at p. 310, as follows: “Second. In any action brought by the creditor to recover upon any usurious note or other evidence of debt affected with usury, it is lawful for the party against whom the action is brought to plead as a counterclaim or set-off, the penalties provided by the statute, to wit, twice the amount of interest paid, and also the forfeiture of the entire interest charged.”
The gravamen of plaintiff’s first complaint was to collect sundry accounts, as delay and controversy would entail great loss. Defendant set up the contract by which it claimed these sundry accounts. Plaintiff’s amended complaint pleaded usury as a counterclaim or set-off, and demanded the penalty under the usury statute.
We think the amended complaint states facts sufficient to constitute a cause of action, and there was no misjoinder of causes of action. We will not discuss this phase, as the case goes back for trial. The judgment below is
Eeversed.